Case 2:18-mj-02875-DUTY Document 29 Filed 01/07/19 Page 1 of 10 Page ID #:1114




     NICOLA T. HANNA
1    United States Attorney
     LAWRENCE S. MIDDLETON
2    Assistant United States Attorney
3    Chief, Criminal Division
     STEVEN R. WELK
4    Assistant United States Attorney
     Chief, Asset Forfeiture Section
5    JOHN J. KUCERA (California Bar No. 274184)
     Assistant United States Attorney
6    Asset Forfeiture Section
        Federal Courthouse, 14th Floor
7       312 North Spring Street
        Los Angeles, California 90012
8       Telephone: (213) 894-3391
        Facsimile: (213) 894-0142
9       E-mail: John.Kucera@usdoj.gov
10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11
12                     IN THE UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
13
14       IN THE MATTER OF THE SEIZURE OF:        Case No. 18-MJ-2875-RAO
15       UP TO AND INLCUDING $10,000 IN         GOVERNMENT’S SUR-REPLY TO
         BANK FUNDS HELD IN JP MORGAN            EMERGENCY MOTION TO STAY
16       CHASE ACCOUNT #XXXX9285; ET AL.       SEIZURE OF ATTORNEYS’ FEES
17
18
19
20
21           Plaintiff United States of America (the “government”), by and
22   through its counsel of record, the United States Attorney’s Office
23   for the Central District of California and Assistant United States
24   Attorney John J. Kucera, upon Order of this Court, submits its
25   Sur-Reply to the Emergency Motion to Stay Seizure of Attorneys’
26   Fees and the Application to Stay Execution of Seizure Warrants
27   (“Motions”). 1    In support, the government states as follows:
28
     1
      The Motions only seek remedies as it relates to the attorney
     IOLTA accounts; no other defendant assets are at issue here.
Case 2:18-mj-02875-DUTY Document 29 Filed 01/07/19 Page 2 of 10 Page ID #:1115




 1                   MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.    INTRODUCTION
 3         During the hearing on December 12, 2018 (“Hearing”), the
 4   Court requested the government to submit a Sur-Reply to brief the
 5   case and controversy issue and address funds that were
 6   transferred in lieu of execution of the seizure warrant.
 7         On December 20, 2018, the government filed its ex parte
 8   application not to proceed with its mootness argument 2 and to seek
 9   a briefing schedule on the sole issue of whether the seizure
10   warrants were required to meet any standard other than probable
11   cause before they could be issued.        Oppositions were filed on
12   December 28, 2018.    On December 28, 2018, this Court denied the
13   government’s ex parte application and ordered the government to
14   file a sur-reply to the Motions by January 7, 2019.
15   II.   THERE IS NO CASE AND CONTROVERSY BECAUSE THERE IS NO INJURY
16         AND THE CONDUCT ALLEGED IS NOT CAPABLE OF REPETITION YET
           EVADING REVIEW
17
           Pursuant to the injury requirement of Article III, “a
18
     litigant must show that the allegedly unlawful conduct caused him
19
     to suffer an actual or imminent injury—not a hypothetical,
20
     conjectural, or abstract injury—that a favorable decision would
21
     likely redress.”     United States v. Lazarenko, 476 F.3d 642, 649
22
     (9th Cir. 2007) (citing Elk Grove Unified Sch. Dist. v. Newdow,
23
     2 Justicability, including issues of standing and mootness, goes
24
     to the Court’s subject matter jurisdiction—and cannot be
25   determined by stipulation or waiver. See, e.g., United Food &
     Commercial Workers Union Local 751 v. Brown Grp., Inc., 517 U.S.
26   544, 551(1996); FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 231
     (1990) (“The federal courts are under an independent obligation
27   to examine their own jurisdiction, and standing ‘is perhaps the
     most important of [the jurisdictional] doctrines.’”) (citation
28   omitted).



                                       - 2 -
Case 2:18-mj-02875-DUTY Document 29 Filed 01/07/19 Page 3 of 10 Page ID #:1116




 1   542 U.S. 1, 12 (1984)). 3    The issues presented by Movants before
 2   this Court fail to demonstrate any case or controversy required
 3   to establish ripeness.      Additionally, Movants’ argument that the
 4   alleged conduct is capable of repetition yet evading review is
 5   without merit.   For the reasons demonstrated below, Claimants’
 6   Motion should be denied as moot.
 7          a. No Case And Controversy Exists
 8        Movants first argue that the warrants identified in their
 9   Motions are not moot because there is an actual case and
10   controversy giving rise to actual or eminent injury.         In a
11   similar forfeiture case, United States v. Lazarenko, 476 F.3d 642
12   (9th Cir. 2007), the Ninth Circuit found no case and controversy.
13   That finding is applicable here.
14        Movants here claim injuries substantially similar to the
15   claimants in Lazarenko, including: “(1) unlawful restraint on the
16   assets seized from their bank accounts, and (2) denial of an
17   immediate hearing after the government seized their property.”
18   Id. at 650.    Claimants in Lazarenko argued these “injuries” were
19   sufficient to satisfy Article III.        The Ninth Circuit disagreed,
20   holding that neither argument “constitute[ed] a legally
21   cognizable injury in light of the statutory scheme specifying the
22   process accorded to [the claimants] in connection with a criminal
23   forfeiture.”   Id.
24        The Ninth Circuit found that “Section 853(n) provide[d]
25   [claimants with] an adequate opportunity to protect their claimed
26
     3 Importantly, “[c]ourts often treat the constitutional component
27   of ripeness under the rubric of standing; indeed, ‘in many cases,
     ripeness coincides squarely with standing’s injury in fact
28   prong.’” Lazarenko, 476 F.3d at 649 (citing Thomas v. Anchorage
     Equal Rights Comm’n, 220 F.3d 1134, 1138 (9th Cir. 2000) (en
     banc)).

                                       - 3 -
Case 2:18-mj-02875-DUTY Document 29 Filed 01/07/19 Page 4 of 10 Page ID #:1117




 1   interest in the [defendant assets] in an ancillary proceeding
 2   where they may present evidence, offer witnesses, and cross-
 3   examine witnesses who appear at the hearing.”        Id.; 21 U.S.C.
 4   §853(n)(5).    The Ninth Circuit stated that “[a]lthough the
 5   government seized [claimants’ assets] from accounts [in
 6   claimants’] control, whether the seizure[s] actually injure[d]
 7   [claimants was] conjectural or hypothetical because it depend[ed]
 8   on the district court’s findings on who possesse[d] superior
 9   title to the res under § 853(n)(6).”       Id.   The Court recognized
10   that during an ancillary proceeding the claimants would have the
11   opportunity to “present all arguments and defenses to defeat the
12   government’s forfeiture, including those raised in their seizure
13   motion ....”   Id.
14        Here, there are at least two reasons that there is no case
15   or controversy:
16        First, on November 6, 2018, the seizure warrants at issue
17   each expired, and, as further explained below, the government
18   here again reiterates that if the government elects to seek
19   additional seizure warrants regarding these same assets, the
20   government would submit substantially different affidavits in
21   support of such applications. 4     At this time, there is simply
22   nothing to adjudicate, and any issue regarding these particular
23   seizure warrants are therefore moot.
24
      4 Given this Court’s history and familiarity with the procedure
25
     and issues, as well as this Court’s remarks at the Hearing, the
26   government offers to submit any future seizure warrant
     applications to this Court. Alternatively, because of the
27   potential for overlapping First Amendment issues that could have
     a direct impact on the related criminal proceeding in the
28   District of Arizona, the government also proposes, with leave of
     this Court, to seek seizure warrants in the District of Arizona.


                                       - 4 -
Case 2:18-mj-02875-DUTY Document 29 Filed 01/07/19 Page 5 of 10 Page ID #:1118




 1          Second, even if these seizure warrants had not expired and
 2   been rendered moot, like the claimants in Lazarenko, Movants
 3   offer no explanation why neither a civil nor ancillary proceeding
 4   to the criminal case would not adequately protect their interests
 5   in adjudicating their competing claims to the property.          Id. at
 6   650.    Even if the Court does not review Movants’ various
 7   arguments now, Movants will have the opportunity to make their
 8   arguments at the appropriate time.          At no point has this Court or
 9   the District of Arizona “held that it would not consider the
10   arguments raised in [Movants’] seizure motion[s].”         Id. at 651.
11          Also, like Lazarenko, at the Hearing and in their motions,
12   Movants’ “counsel attributed the inadequacy of the ancillary
13   proceeding to the delay between the government’s seizure and the
14   hearing on their claims.”     Id.    Here, Movants contend that
15   allowing the government’s seizure without holding a prompt
16   hearing violates their First, Fifth and Sixth Amendment rights.
17   Yet, as the Ninth Circuit found in Lazarenko, Movants have failed
18   “to demonstrate that the delay actually injured them.”          Id.   “In
19   sum, [Movants] fail[ed] to identify a concrete and imminent
20   injury where, as soon as our mandate issues, they may adequately
21   seek to perfect their claimed superior interests in the funds and
22   bonds in the ancillary proceeding.”         Id.   As the government
23   pointed out in previous filings, with regard to all seized
24   property—as well as any property seized in the future—Movants
25   have recourse in either or both a civil proceeding and an
26   ancillary hearing in the related criminal matter, where trial is
27   presently set for January 15, 2020.
28



                                         - 5 -
Case 2:18-mj-02875-DUTY Document 29 Filed 01/07/19 Page 6 of 10 Page ID #:1119




            b. The Alleged Controversy Is Not Capable of Repetition
 1
               Yet Evading Review
 2        Alternatively, Movants argue that the Motions are not moot
 3   because the government intends to issue new warrants, rendering
 4   the controversy capable of repetition yet evading review.
 5   Procedurally, in their effort to challenge the validity of the
 6   seizure warrants, Movants’ motions resulted in multiple stays of
 7   the proceedings.    Multiple stays do not give rise to a
 8   controversy capable of repetition yet evading review.
 9
          During the Hearing, Movants cited In re Solomon, 465 F.3d
10   114 (3d Cir. 2006) (“Solomon”) as controlling authority.          In
11
     Solomon, 5 the Third Circuit included a footnote stating, “Although
12   the search warrant had expired ... the district court properly
13   found that the motion to quash was not moot because the
14   Government stated that it intended to re-issue the search
15   warrant.”   Id. at 117, n.1.    The issue before the Third Circuit
16   was whether the district court’s order denying the defendant’s
17   motion to quash a search warrant (seeking the defendant’s blood
18   and saliva) qualified for interlocutory review under the
19   collateral order doctrine, but not whether there was an adequate
20   case and controversy surrounding the search warrant itself or
21   whether the controversy itself was capable of repetition yet
22   evading review.
23        Here, the government is not moving forward with the existing
24   seizure warrants.    Should the government elect to apply for
25
      5 The Third Circuit was summarizing procedural history in
26
     footnote 1. In that footnote, the Third Circuit cited to Cal.
27   Coastal Comm’n v. Granite Rock Co., 480 U.S. 572 (1987), for the
     general premise that a “case is not mooted where the controversy
28   is one capable of repetition yet evading review.” That Supreme
     Court case has nothing to do with (and does not address) the
     issues presented before this Court.

                                       - 6 -
Case 2:18-mj-02875-DUTY Document 29 Filed 01/07/19 Page 7 of 10 Page ID #:1120




 1   additional seizure warrants at some future point, this Court
 2   could then decide whether to issue warrants, deny the
 3   application, or require additional briefing or hearings from the
 4   government or any other party.      As of now, because no seizure
 5   warrants were executed, there is no injury.        Should the
 6   government ever elect to seek new seizure warrants, at that time
 7   there will be an opportunity for review and to seek redress for
 8   any injury.   Solomon’s out-of-Circuit dicta is inapplicable.
 9        If the government proceeds to seek new warrants, this
10   situation presents the opposite of one that is capable of
11   repetition yet evading review.      Any future applications for
12   seizure warrants will necessarily result in the Court reviewing
13   such applications.    Indeed, such warrants would not “evade”
14   review, but would require review to the exact same extent that
15   the government ever applies for new seizure warrants.
16   III. FUNDS TRANSFERRED IN LIEU OF EXECUTION OF SEIZURE WARRANTS
          CONSTITUTED A VOLUNTARY SURRENDER OF DEFENDANT ASSETS
17
18        With respect to funds transferred to the government in lieu
19   of execution of the seizure warrants, those funds were
20   transferred willingly, constituting a voluntarily surrender of
21   those assets.   The government made contact with firms that held
22   assets that were the subject of seizure warrants and that could
23   be affected by any possible seizures.       The government did this in
24   an effort to negotiate a voluntary transfer of funds that would
25   allow these firms to avoid any collateral consequences related to
26   issuing seizure warrants on attorney trust accounts.         The
27   government was not obligated to negotiate, and the government
28



                                       - 7 -
Case 2:18-mj-02875-DUTY Document 29 Filed 01/07/19 Page 8 of 10 Page ID #:1121




 1   could have elected to execute the warrants if negotiations
 2   failed, but the government was not required to do so.
 3        Movants claim their voluntary transfer of the assets was not
 4   “voluntary” because they were under the assumption that the
 5   government intended to execute the search warrants, implying that
 6   this knowledge constituted “duress.”       Whether Movants’ consent to
 7   transfer funds in lieu of execution of the seizure warrant “was
 8   in fact voluntary or was the product of duress or coercion is to
 9   be determined by the totality of all the circumstances.”          United
10   States v. Mendenhall, 446 U.S. 544, 545 (1980).
11        Ninth Circuit courts have consistently upheld a defendant’s
12   conviction where evidence was voluntarily handed over to law
13   enforcement during traffic stops.      See, e.g., United States v.
14   Nelson, 443 F.2d 908 (9th Cir. 1971).       In Nelson, neither the
15   district court nor the Ninth Circuit found that the defendant’s
16   voluntary actions resulted from duress or coercion –
17   notwithstanding the intrusive and confrontational circumstances
18   normally incident to traffic stops.       Traffic stops resulting in
19   searches and seizures are not comparable to negotiations among
20   experienced attorneys.
21        Here, the government offered Movants an alternative to the
22   execution of seizure warrants, and Movants were free to disengage
23   negotiations at any time and direct the government to either
24   execute the warrants or not.     Given the totality of the
25   circumstances, Movants’ claim of duress or has no merit.
26        Alternatively, Movants argue that they “perceived threats”
27   from the government that “forced their hand” to turn over the
28   funds.   Similarly, in Bowes v. Glick Bros. Lumber Co., 146 F.2d



                                       - 8 -
Case 2:18-mj-02875-DUTY Document 29 Filed 01/07/19 Page 9 of 10 Page ID #:1122




 1   566 (9th Cir. 1945), the defendants argued that the government’s
 2   demands were conducted in a “high handed manner” and
 3   “intimidating” manner.     Id. at 569-70.    The Ninth Circuit found
 4   these arguments lacking in credibility, noting that even
 5   “[a]ssuming that the threats of dire consequences were made as
 6   charged, it is hardly credible that these experienced
 7   businessmen, with counsel at their elbow, understood them in any
 8   other sense ... .”    Id. at 570.
 9        It is no different here.      The government negotiated with
10   experienced and highly capable attorneys who were free to back
11   out at any time (of which several did so).        Mere allegations that
12   the government was “heavy-handed” in its negotiations, even if
13   true, does not justify voiding otherwise valid agreements between
14   capable and sophisticated parties.
15        Finally, the Fourth Amendment is not implicated.          “With
16   respect to the Fourth Amendment, it is established that a search
17   and seizure may be made without a search warrant if the
18   individual freely gives his unequivocal and specific consent to
19   the [seizure], uncontaminated by any duress or coercion, actual
20   or implied.”   United States v. Remolif, 227 F. Supp. 420, 422-23
21   (D. Nev. 1964).
22        Here, there was no “lawless police action” instigated by the
23   government.    See United States v. Damitz, 495 F.2d 50, 55-56 (9th
24   Cir. 1974) (citing Linkletter v. Walker, 381 U.S. 618 (1965)).
25   The government simply proposed an alternative solution for the
26   mutual benefit of the parties involved, and certain of Movants
27   freely elected to avail themselves of this negotiated resolution. 6
28
     6 Notwithstanding that these funds were turned over voluntarily,
     Movants may still challenge the legitimacy of the government

                                       - 9 -
Case 2:18-mj-02875-DUTY Document 29 Filed 01/07/19 Page 10 of 10 Page ID #:1123




 1   IV.   CONCLUSION
 2         For the foregoing reasons, the government respectfully
 3   requests that this Court find this Motion moot and find that all
 4   proceeds voluntarily turned over to the government should remain
 5   in the government’s custody.
 6         It is also government’s understanding, from the instructions
 7   provided during the Hearing and the Court’s Order of December 28,
 8   2018, that any constitutional issues, including any First
 9   Amendment issues, are not being addressed at this time.          Pursuant
10   to this understanding, the government does not waive any
11   constitutional arguments, including those involving the First
12   Amendment.   If the government’s understanding is incorrect, it
13   respectfully ask this Court for clarification, and that the
14   government be allowed to respond accordingly.
15
16   Dated: January 7, 2019             Respectfully submitted,

17                                      NICOLA T. HANNA
                                        United States Attorney
18
                                        LAWRENCE S. MIDDLETON
19                                      Assistant United States Attorney
                                        Chief, Criminal Division
20
21                                            /s/John J. Kucera
                                        JOHN J. KUCERA
22                                      Assistant United States Attorney
23                                      Attorneys for Plaintiff
24                                      UNITED STATES OF AMERICA

25
26
27
     holding these funds. The government intends to proceed both
28   civilly and criminally to forfeit these funds, and Movants are
     free to challenge the government’s forfeiture actions as they
     deem appropriate.

                                       - 10 -
